DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim(s) 1-11 do not use “means for” (or “step for”) language, or generic placeholders for "means” coupled with functional language without recitation of sufficient structure for carrying out the claimed functions and therefore do not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).
	
	
	
	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for one implementation of a monitoring camera adapted to perform the method of claim 1, does not reasonably provide enablement for all possible cameras so configured.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. It is noted that claim 10 does not define any particular structures which would limit the implementation of the first monitoring camera.  Instead, claim 10 as written encompasses all possible implementations of a first monitoring camera adapted to perform the method according to claim 1.  As such, the claim covers every conceivable implementation, while the specification discloses at most only those known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
 
Allowable Subject Matter
Claims 1-9 and 11 are allowed.[claims 1-9 and 11]
Regarding claims 1-9 and 11, while the prior art teaches various systems/methods for handling startup of multiple cameras, the prior art does not teach or reasonably suggest the particular methods as claimed in claims 1-9 and 11.
For example, LaGrange (EP 3588845 A1) teaches an activation method for a camera in a system of cameras which selectively activates cameras according to a priority level (e.g. Paragraphs 0058-0059). However, LaGrange does not disclose a method of startup of a first part of a first camera, determination of a startup priority and selective startup of a second part of a first camera or startup of a second camera and delaying startup of the second part until startup instructions have been received from the second camera as claimed.
Xu (US 10,778,887 B1) teaches a system which controls activation and deactivation of various sensors in a multi-sensor system to maintain seamless video recording and maintaining low power operation (e.g. Figures 5-7).
Mehta et al. (US 2019/0191079 A1) teaches a camera initialization system for a multiple camera module which receives commands for initializing the multiple cameras and executes the commands out of order (e.g. Figure 4).  
However, these references do not teach or reasonably suggest the particular method of handling startup of multiple cameras as defined in claims 1-9 and 11.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J HENN whose telephone number is (571)272-7310. The examiner can normally be reached Monday-Friday ~8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy J Henn/Primary Examiner, Art Unit 2698